 

Exhibit 10.25



  

[tex10-25logo.jpg]

 

Inventergy, Inc.
19925 Stevens Creek Boulevard, Suite 100

Cupertino, CA 95014

May 13, 2014 (supercedes all prior offers)

Stephen B. Huang

28538 Starboard Lane

Hayward, CA 94545

 

Dear Stephen:

 

Inventergy, Inc. (the “Company”) is pleased to offer you employment on the
following terms:

 

1.          Position. Your initial title will be Chief Financial Officer (CFO),
and you will report to Joe Beyers, Chairman & CEO. This is a full-time position
contingent upon the closing of the anticipated merger between Company and eOn
Communications Corporation (the “eOn merger”) and beginning the day after the
eOn merger closes (the “Hire Date”) provided that the merger closes prior to
June 30, 2014. As required by law, your employment with the Company is
contingent upon your providing legal proof of your identity and authorization to
work in the United States.

 

Beginning at the Hire Date, while you render services to the Company, you will
not engage in any other employment, consulting, or other business activity
whether full-time, part-time, paid, or unpaid without prior written approval
from the Company. By signing this letter agreement (the “Agreement”), you
confirm to the Company that you have no contractual commitments or other legal
obligations that would prohibit you from performing your duties for the Company.

 

It is understood and agreed that your current outside activities (volunteer
work, Board positions, etc.), if any, listed in Exhibit A do not create a
conflict of interest with the Company. You agree to not engage any new outside
activities without pre-approval from Company.

 

2.          Cash Compensation. The Company will pay you a starting salary at the
rate of $200,000.00 annually ($16,666.66 per month), payable in accordance with
the Company’s standard payroll schedule.

 

Your annual salary will increase to $235,000.00 ($19,583.33 per month) at the
later of: 1.) at the time the Company raises $20 million or more in the public
markets; or 2.) at the time the Company receives an aggregate of $5 million
gross revenue from the licensing of any portfolio whether alone or in
combination with other portfolios on or after the Hire Date where such gross
revenue may be satisfied by: (a) recognized revenue under GAAP treatment; (b)
actual cash received by Company; or (c) a combination of actual cash together
with non-cash (e.g., patent) assets received by Company, so long as the actual
cash received amounts to at least 50% of $5 million ($2.5 million)) (the
“Milestone”).

 

 

 

  

Huang

Page 2 / 7

 

Your salary will be periodically reviewed and will be subject to adjustment
pursuant to the Company’s employee compensation policies in effect from time to
time. You will also be eligible to participate in any Company bonus program that
may be in effect on terms no less favorable than other senior executives, at
equivalent base salary levels.

 

3.          Equity. To provide an incentive to you in connection with your
efforts and contributions in building Inventergy, you will be granted 300,000
nonqualified stock options (NSOs) of the Company’s Common Stock after execution
of this Agreement, subsequent to Board of Directors approval and pursuant to the
terms of Notice of Stock Option between you and the Company (the “Equity
Award”). The Equity Award notice will provide that the options will vest over
three years; 50% of all unvested options will vest upon either Change of
Control, Termination Without Cause, or Resignation For Good Reason as defined in
Section 11; and the grant will be governed by the terms and conditions of the
2013 Stock Plan and the Stock Option Agreement.

 

The Equity Award does not guarantee your continued employment for any period of
time or your right to receive a future equity grant.

 

4.          Employee Benefits. As a regular exempt full-time employee of the
Company, you will be eligible to participate in Company-sponsored benefits,
which may be revised from time to time. Below is a brief description of current
benefits with additional information to be provided under separate cover.

 

Health Insurance Reimbursement. Inventergy does not currently have an
employer-sponsored group health insurance plan due to our small size, however,
employees may choose to submit health insurance premiums and medical care
expenses for reimbursement under our accountable health expense reimbursement
plan. The Company will grant you a maximum amount of health reimbursement up to
$26,340.00 for the first year of employment ($2,195.00 average per month) until
Company establishes a group health plan. If Inventergy establishes a group
health insurance plan, it may be of lower or higher equivalent value to this
initial health reimbursement rate.

 

Cell Phone Reimbursement. Inventergy will reimburse you for company-related cell
phone charges including data and text up to $100.00 per month under our
accountable expense reimbursement plan.

 

Paid Time Off. At Inventergy, we believe in taking personal responsibility for
managing our own time, workload, and results. To that end, we’ve adopted an
Open PTO (Paid Time Off) policy, in which each employee is afforded the
flexibility to take vacation, take time off for illness, and shift schedules as
necessary. Employees do not accrue PTO days as in traditional plans, and so will
not be compensated for “unused” PTO time upon termination.

 

Continued Education. The Company will provide annual development and training as
required for your position up to $5,000.00 per year.

 

Industry Memberships. The Company will pay annual dues associated with industry
trade organizations as required for your position.

 

 

 

  

Huang

Page 3 / 7

 

5.          Location. The primary place of employment will be at the Company’s
Campbell, California offices, which may change from time to time at the
Company’s discretion within 50 miles of the current Bay Area location. You will
be expected to travel for Company-related business as necessary and that the
Company will reimburse your travel expenses per the Company Travel Policy, which
will be provided under separate cover and may be revised from time to time.

 

6.          Proprietary Information and Inventions Agreement. Like all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s standard Proprietary Information and Inventions
Agreement (“PIIA”), a copy of which is attached hereto as Exhibit B. Among other
requirements, you agree not to convey or use any confidential information of
third parties, including your prior employer(s), during your employment with the
Company. We will also arrange an ethical wall or the like shielding you, as
appropriate, with regard to negotiations and other licensing activities with
your prior employer(s).

 

7.          Employment Relationship. Employment with the Company is for no
specific period of time. Your employment with the Company will be “at will,”
meaning that either you or the Company may terminate your employment at any time
and for any reason, with or without Cause. Any contrary representations, whether
written or oral, that may have been made to you are superseded by this
Agreement. This is the full and complete agreement between you and the Company
on this term. Although your job duties, title, compensation and benefits, as
well as the Company’s personnel policies and procedures, may change from time to
time, the “at will” nature of your employment may only be changed in an express
written agreement signed by you and a duly authorized officer of the Company
(other than you). You agree to abide by all Company policies and procedures as
set forth in the Inventergy Employment Manual, which may be modified from time
to time in the Company’s discretion and a copy of which has been provided to you
prior to your execution of this Agreement.

 

8.          Severance Benefits.

 

(a)         General. If you are subject to an Involuntary Termination, then you
will be entitled to the benefits described in Section 8(b). However, Section
8(b) will not apply unless you (i) have returned all Company property in your
possession, (ii) have resigned as a member of the Board of Directors of the
Company and all of its subsidiaries, to the extent applicable, and (iii) have
executed a general release of all claims that you may have against the Company
or persons affiliated with the Company (such terms to be standard and customary
terms to be mutually agreed to at that time) on or before the date set forth
therein (the “Release Deadline”). If you fail to return the Release on or before
the Release Deadline, or if you revoke the Release, then you will not be
entitled to the benefits described in Section 8(b).

 

(b)         Salary Continuation. If you are subject to an Involuntary
Termination, then, following your Separation, the Company will continue to pay
your monthly base salary during the Severance Period (the “Salary
Continuation”). The Salary Continuation will be paid at the rate in effect at
the time of your Separation and in accordance with the Company’s standard
payroll procedures. The payments under this Section 8(b) will commence or be
paid upon the Company’s receipt of your executed Release and, once they
commence, will include any unpaid amounts accrued from the date of your
Separation until the date on which your executed Release is received. For
purposes of this paragraph, the “Severance Period” shall be a period of three
(3) months.

 

 

 



 

Huang

Page 4 / 7

 

9.          Tax Matters.

 

(a)         Withholding. All forms of compensation referred to in this Agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.

 

(b)         Tax Advice. You are encouraged to obtain your own tax advice
regarding your compensation from the Company. You agree that the Company does
not have a duty to design its compensation policies in a manner that minimizes
your tax liabilities, and you will not make any claim against the Company or its
Board of Directors related to tax liabilities arising from your compensation.

 

(c)         Section 409A. For purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), each payment under Section 8(b) is hereby
designated as a separate payment. If the Company determines that you are a
“specified employee” under Section 409A(a)(2)(B)(i) of the Code at the time of
your Separation, then (i) the payments under Section 8(b), to the extent that
they are subject to Section 409A of the Code, will commence on the first
business day following (A) expiration of the six-month period measured from your
Separation or (B) the date of your death and (ii) the installments that
otherwise would have been paid prior to such date will be paid in a lump sum
when the salary continuation payments commence.

 

10.        Interpretation, Amendment and Enforcement. This Agreement and Exhibit
B supersede and replace any prior agreements, representations or understandings
(whether written, oral, implied or otherwise) between you and the Company and
constitute the complete agreement between you and the Company regarding the
subject matter set forth herein. This Agreement may not be amended or modified,
except by an express written agreement signed by both you and a duly authorized
officer of the Company. The terms of this Agreement and the resolution of any
disputes as to the meaning, effect, performance or validity of this Agreement or
arising out of, related to, or in any way connected with, this Agreement, your
employment with the Company or any other relationship between you and the
Company (the “Disputes”) will be governed by California law, excluding laws
relating to conflicts or choice of law.

 

11.        Definitions. The following terms have the meaning set forth below
wherever they are used in this Agreement:

 

“Cause” means (a) your unauthorized use or disclosure of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company, (b) your material breach of any agreement between
you and the Company, (c) your material failure to comply with the Company’s
written policies or rules, (d) your indictment of, or your plea of “guilty” or
“no contest” to, a felony under the laws of the United States or any State,
(e) your gross negligence or willful misconduct, (f) your continuing failure to
perform assigned duties after receiving written notification of the failure from
the Company’s Board of Directors or (g) your failure to cooperate in good faith
with a governmental or internal investigation of the Company or its directors,
officers or employees, if the Company has requested your cooperation.

 

 

 

  

Huang

Page 5 / 7

 

"Change of Control" means (a) the consummation of a merger or consolidation of
the Company with or into another entity or (b) the dissolution, liquidation or
winding up of the Company. The foregoing notwithstanding, a merger or
consolidation of the Company does not constitute a “Change in Control” if
immediately after the merger or consolidation a majority of the voting power of
the capital stock of the continuing or surviving entity, or any direct or
indirect parent corporation of the continuing or surviving entity, will be owned
by the persons who were the Company’s stockholders immediately prior to the
merger or consolidation in substantially the same proportions as their ownership
of the voting power of the Company’s capital stock immediately prior to the
merger or consolidation..

 

“Involuntary Termination” means either (a) your Termination Without Cause or (b)
your Resignation for Good Reason.

 

“Resignation for Good Reason” means a Separation as a result of your resignation
if the Company fails to comply with any material provision of this Agreement,
provided you have first given the Company written notice of the failure within
90 days after it occurs and the Company fails to remedy the condition within 30
days after receiving your written notice.

 

“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.

 

“Termination Without Cause” means a Separation as a result of a termination of
your employment by the Company without Cause, provided you are willing and able
to continue performing services within the meaning of Treasury Regulation
1.409A-1(n)(1).

 

Stephen, we hope that you will accept our offer. You may indicate your agreement
with these terms by signing below and returning to Molly McAuliffe, Director of
Operations, at molly@inventergy.com. If you have any questions about this offer,
please contact Molly at (408) 674-4794. This offer, if not accepted, will expire
at the close of business on May 13, 2014. Welcome to the Inventergy team!

 

  Very truly yours,       Inventergy, Inc.        /s/ Joseph W. Beyers      
Joseph Beyers       Chief Executive Officer

 

 

 

  

Huang

Page 6 / 7

 

I have read and accept this employment offer:

 

/s/ Stephen Huang   May 13, 2014 Stephen Huang   Date

 

 

 

  

Huang

Page 7 / 7

 

EXHIBIT A

 

Outside Activities

 

Board Member, Financial Executives International

 

EXHIBIT B

Form of Proprietary Information and Inventions Agreement

 

[See attached]

 

 

 

